IN THE UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

CARLO GIUSEPPE CIVELLI and ASTER
CAPITAL S.A. (LTD) PANAMA,
Plaintiffs,

2:21-mce-00163-JCN

J.P. MORGAN CHASE SECURITIES,
LLC, JEMORGAN CHASE BANK, N.A.,
and PHILIPPE EMANUEL MULACEK et
al.,

Defendants.

§
§
§
§
§
§
§
§
§
§
§
§
DECLARATION OF BRONWYN M. JAMES

Pursuant to 28 U.S.C. § 1746, I, Bronwyn M. James, hereby declare:

1. I am an attorney associated with the law firm of Berg & Androphy, counsel to
Defendants/Counterclaim-Plaintiffs Philippe Emanuel Mulacek, Pierre Mulacek, Michelle
Mulacek Vinson, Mauricette Mulacek and Ronald Mulacek (the “Mulacek Defendants”) in the
underlying action, Civelli v. JPMorgan Chase Bank N.A., et al, No. 4:17-cv-037379 (S.D. Texas
Dec. 11, 2017) (the “Underlying Action’). I submit this declaration in support of the Mulacek
Defendants’ amended motion to compel compliance with subpoena (the “Subpoena’’), or, in the
alternative, authorize service of Subpoena on non-party witness William Danton (“Danton”), a
resident of Maine, by alternative means.

Case Background and Discovery Schedule
2. A true and correct copy of Plaintiffs’ First Amended Complaint in the Underlying

Action, Dkt. No. 38, is attached hereto as Exhibit A.
3. A true and correct copy of the Mulacek Defendants’ Answer and Counterclaim in
the Underlying Action, Dkt. No. 85, is attached hereto as Exhibit B.

4. A true and correct copy of each of the Affidavits of Philippe Emanuel Mulacek
sworn to on June 1, 2018 and April 27, 2018, Dkt. Nos. 271-2 and 271-3, are together attached
hereto as Exhibit C.

5. A true and accurate copy of a discovery order, entered in the Underlying Action on
April 2, 2021 (Dkt. No. 477) is attached hereto as Exhibit D.

6. A true and accurate copy of an order amending deadlines, entered in the Underlying
Action on April 20, 2021 (Dkt. No. 484) is attached hereto as Exhibit E.

7. A true and accurate copy of a January 26, 2016 letter from Defendant Philippe
Mulacek to Oil Search Limited is attached hereto as Exhibit F.

Danton

8. A true and accurate copy of an email from Danton to James Dossey dated May 15,
2017, is attached hereto as Exhibit G.

9. A true and accurate copy of an email from Danton to Plaintiff Carlo Civelli
(“Civelli”) dated May 17, 2017 is attached hereto as Exhibit H.

10. On July 25, 2017, Plaintiffs informed Danton in an email that he “would be a
witness” in a related proceeding between Defendant Philippe Mulacek and Civelli in Singapore.
A true and accurate copy of that email is attached hereto as Exhibit I.

11. A true and accurate copy of an email from James Dossey to Danton dated May 22,

2018 is attached hereto as Exhibit J.
12. _—A true and accurate copy of an email chain dated March 4, 2019, containing an
email from Plaintiffs’ Counsel to Danton and an email from Danton to James Dossey is attached
hereto as Exhibit K.

13. A true and accurate copy of an email from James Dossey to Danton and Plaintiffs’
Counsel dated February 3, 2020 is attached hereto as Exhibit L.

14. _—A true and accurate excerpt of the transcript of the deposition of Civelli taken
October 14, 2020 (pages 1-5, 174-185) is attached hereto as Exhibit M.

15. A true and accurate excerpt of the transcript of the deposition of Civelli taken
October 23, 2020 (pages 1-13, 170-189) is attached hereto as Exhibit N.

16. Plaintiffs’ Petition for Writ of Mandamus filed in the United States Court of
Appeals for the Fifth Circuit on December 18, 2020 is attached hereto as Exhibit O.

17. _A true and accurate copy of an email from Danton to Plaintiffs’ Counsel dated
October 2, 2020 is attached hereto as Exhibit P.

18. On January 25, 2021, Mark Songer, an ink expert retained by the Mulacek
Defendants, notified counsel for the Mulacek Defendants that Danton had called his company,
Robson Forensic, and attempted to hire Mr. Songer to work for Plaintiffs in this case.

Attempts to Serve Danton and Obtain Plaintiffs’ Assistance

19. A true and accurate copy of an affidavit of non-service at the Residence dated April
1, 2021 is attached hereto as Exhibit Q.

20. A true and accurate copy of an affidavit of non-service dated April 3, 2021 is
attached hereto as Exhibit R.

21. ‘A true and accurate copy of two emails sent by Plaintiffs’ Counsel dated April 12,

2021 are attached hereto as Exhibit S. A redacted copy of Danton’s Maine driver’s license which
Plaintiffs’ Counsel attached to Exhibit S is attached hereto as Exhibit T. As Plaintiffs’ Counsel
indicate in Exhibit S, the copy is of poor quality, but shows Danton’s address as 218 Temple Ave.,
Old Orchard Beach, ME 04064.

22. A true and accurate copy of an email dated April 13, 2021 sent by Bridget Callahan
of Supreme Judicial Services, the company handling service of the Subpoena, is attached hereto
as Exhibit U.

23. A true and accurate copy of two emails I sent to Plaintiffs’ Counsel dated April 13
and April 19, 2021 are attached hereto as Exhibit V.

24. A true and accurate copy of an email from Plaintiffs’ Counsel to me dated April 19,
2021, is attached hereto as Exhibit W.

25. A true and accurate copy of an email sent by Plaintiffs’ Counsel to the Mulacek
Defendants’ counsel dated April 28, 2021 is attached hereto as Exhibit X.

26. A true and accurate copy of an email dated May 4, 2021 sent to me by Maureen
Scarola of Supreme Judicial Services is attached hereto as Exhibit Y.

27. A true and accurate copy of an email I sent to Plaintiffs’ Counsel dated May 4, 2021
is attached hereto as Exhibit Z.

28. A true and accurate copy of an email I sent to Danton, copying Plaintiffs’ Counsel,
dated May 6, 2021, is attached hereto as Exhibit AA. The email was not returned as undelivered.

29. _A true and accurate copy of an email from Plaintiffs’ Counsel to the Mulacek
Defendants’ counsel dated May 7, 2021 is attached hereto as Exhibit BB.

30. On April 30, 2021, I called the number Plaintiffs’ Counsel provided as Danton’s

on, received no answer, and was unable to leave a voicemail because the voicemailbox was full.
31. On May 10, 2021, I sent a copy of the Subpoena via text message to the phone
number Plaintiffs’ Counsel provided as Danton’s. The message was not delivered.
32. I declare under penalty of perjury that the foregoing is true and correct.

Dated: June 3, 2021

 

Bronwyn M. James
